DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 02/19/2021 amended claims 16-21, 24, 25, 31-35.  Claims 16-25 and 31-35 are pending and rejected on new grounds of rejections necessitated by the amendments of claims 16, 17, 19-25, 31, 32 and 34.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.
 
Claim Rejections – pre-AIA  35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in — (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for the purposes of this subsection of 

Claims 18, 33 and 35 are rejected under pre-AIA  35 U.S.C. 102(a)/(e) as being anticipated by Belliveau (US 20080062681 A1).
Regarding claim 18, Belliveau teaches an LED projection light (Fig. 1-5), comprising: at least one LED (308) installed on bottom of an LED light inner housing to serve as a light source for emitting light beams without a collimating element from bottom side to at least one part of system (325) located at a second side of an inner housing of the LED projection light; at least one steady, movable, changeable or rotating part (317) in front of at least one LED (308) to form an image or pattern, wherein said part or system is one of: (a) at least one piece, cylinder, or circular wall having at least one of a texture, marking, art, design, opening, window, and pinhole, (b) at least one slide or film, (c) at least one cover having painting, printing, art, or a design, (d) at least one image forming unit within: (i) an extendable-and-retractable tube assembly to change a position of the projection optics piece and the image forming piece to change a focus of a projected image or pattern, or (ii) a tray-assembly, holder, disc, disc-with-teeth, gear-set, or inner housing-parts to install at least one optics lens, film, or slide, and (e) at least one motor incorporated with the projection optics piece or image forming piece to move the projected image or patterns ([0020]), wherein the LED projection light projects a colorful and enlarged image or patterns onto an outdoor -home fence, entrance door, floor, and garage door surface, wherein the LED projection light further includes at least one of an AC or DC circuit, power source connection, wired or wireless control circuit, integrated circuit for controlling illumination, a switch, at least one sensor, and a trigger system arranged to cause said at least one LED (308) to provide at least one of a desired light function, timing, colors, brightness, and illumination (Fig. 1-5; [0014]-[0041]).

Regarding claim 35, Belliveau teaches an LED projection light for home application, comprising: at least one LED (308) that emits preferred colors and is incorporated with an IC to control at least one of color changing, color selection, color mixing, LED on and off, and LED brightness; wherein light beams from the at least one LED (308) are emitted to at least one of: (a) a front image forming unit, (b) a top or front housing, and (c) a top cover having at least one of: (i) pin holes, (ii) shaped windows with painting, printing, art, or design, (iii) a geometric unit having a flame shape, (iv) shaped cut-outs or openings, (v) art design, printing, painting, film, or cartoons, and (vi) painted or printed film having a color image or patterns; through which light beams from the at least one LED (308) pass to form at least one of: (1) an enlarged size image of a pin-hole or opening image, (2) a lighted image of art, painting, printing, or film, (3) an enlarged size image of a time display or time digital data, (4) a lighted geometric unit having a flame shape, and (5) an enlarged size of image of a color image and color patterns, for projection or 

Claim Rejections - pre-AIA  35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 16, 17, 19-25, 31, 32 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Belliveau (US 20080062681 A1) in view of Hermanson (US 20060181684 A1).
Regarding claim 16, Belliveau teaches an LED projection light (Fig. 1-5), comprising: at least one LED (308) that (a) emits a white color light beam for image projection, or (b) has more than one color for light pattern projection ([0020], [0021]); and at least one image or pattern forming unit (317) positioned in front of the at least one LED (308) for forming the image or pattern, the image or pattern forming unit (317) being at least one of a slide, film, printed or painted piece, lens, and prism lens; wherein at least one of: (a) the at least one LED (308), (b) the image or pattern forming unit (317), and (c) at least one of a refractive, and projection lens (325), fit within at least one of: (i) a tube, (ii) a tube assembly, and (iii) a housing (Fig. 1-5), to enable light beams from the at least one LED (308) to travel straight to a single-piece front refractive lens (340) without being reflected by more than two optics lenses and without leakage of the 
Belliveau does not explicitly teach projection system being powered by a DC battery.
Hermanson further teaches projection system being powered by a DC battery ([0025]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Belliveau with Hermanson; because it improves portability.
Regarding claim 17, Belliveau teaches an LED projection light, comprising: at least one LED (308) that emits a white color light beam to at least one fixed, rotating, changeable or detachable image forming unit, the image forming unit being at least one of a slide, film, or prism lens, wherein light being exiting from the image forming unit are emitted to at least one of 
Belliveau does not explicitly teach an internal or external AC-to-DC transformer circuit to supply DC power to the at least one LED (308).
It’s well known in the art that LED requires DC current and requires AC-DC rectification and such AC-DC rectifier is well known and widely used device.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Belliveau with an AC-DC rectifier; because it is suggested by Belliveau ([0020]) and it is a matter of common sense.
Belliveau does not explicitly teach a ground base or ground stakes to allow installation of the LED projection light on outdoor ground without a metal bracket for hanging.
Hermanson teaches a ground base or ground stakes (134) to allow installation of the LED projection light on outdoor ground without a metal bracket for hanging (Fig. 1-6; [0027], [0041]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Belliveau with Hermanson; because it allows support for the projection system on the ground.

Regarding claim 20, Belliveau further teaches said projection light is or has at least one of (a) an outdoor garden light, seasonal light, and Christmas light incorporated with a motor and gear set to rotate at least one of the image-forming unit, (b) the disc or holder incorporating a plurality of slides, films, or optic lenses, (c) the treated lens, and (d) a spherical, dome-shaped, semispherical, or conical cover; to provide changing, rotating, or moving light effects ([0020], [0025]-[0026], [0032], [0037]).
Regarding claim 21, Belliveau further teaches a cover having at least one of (i) a geometric shape, (ii) a sphere, ball, half ball, or flat-dome shape, (iii) low-height dome shape, or (iv) a piece having art, and a shaped window or at least one pin hole (Fig. 1-5).
Regarding claim 22, Belliveau further teaches a control circuit (400) that includes at least one of a circuit board, integrated circuit (IC, 415, 416), switch, female jack to receiving an external transformer male-plug, solar module with energy saving unit, AC plug and wire, AC adaptor, sensor, motion sensor, remote control receiver, Bluetooth receiver, wireless receiver, and time setting or adjusting system ([0020], [0025]-[0026], [0032], [0037]).
Regarding claim 23, Belliveau further teaches said LED projection light has an adjustment assembly (105, 432) to change a position or orientation of a projected image or light pattern by moving or adjusting at least one of (a) a projection optics lens or piece, (b) an image 
Regarding claim 24, Belliveau further teaches said LED projection light has an image changing or moving function provided by at least one of:(a) a motor-assembly to move or rotate at least one of a cover and optics-lens, (b) an IC circuit to control a plurality of LEDs for at least one of sequential on/off, fade-in/out, chasing, random flashing, color changing, and color mixing; to provide apparent motion effects, (c) an adjustment assembly to change the projected image or patterns by moving: (c-1) at least one of a (1) roller, (2) wheel, (3) disc, (4) disc-with-teeth, (5) frame, and (6) holder having a plurality of slides, image forming objects, and films, (c-2) at least one optic lens with texture, and (c-3) inner projection optics lenses, or (d) a controller for a digital data display device ([0020], [0025]-[0026], [0032], [0037]).
Regarding claim 25, Belliveau further teaches said LED projection light includes a mechanism for moving, rotating, or tilting at least one of (1) the projection lens (325), (2) the disc having a plurality of projection lenses, (3) a holder for a plurality films, slides, or printed pieces, and (4) an outer cover having predetermined designs or art; to change, move, or rotate the projected image or patterns ([0020], [0025]-[0026], [0032], [0037]).
Regarding claim 31, Belliveau teaches an LED projection light (Fig. 1-5) having a fixed center and a surrounding plurality of moving projected images and/or patterns, comprising: at least two groups of LEDs (308 and 350a-x) that serve as light sources to provide two different projected image effects, the two groups of LEDs including: (a) at least one LED (350x) of a first group that emits light of at least one predetermined color to at least one first image-forming element (370) including at least one of: (i) a slide or film, (ii) a shaped opening, (iii) an object or inner lens, (iv) an outer-cover with art or designs, and (v) and image-carrier piece, the light 
Belliveau does not explicitly teach the LED projection light is powered by: (A) AC current supplied by (1) built-in prongs (2) an external AC-plug-wire and built-in AC-to-DC circuit, or an external transformer having a built-in AC-to-DC circuit, or (B) DC current supplied by at least one of a non-rechargeable battery, a rechargeable battery, a USB male plug of an external DC power source, an adaptor or adaptor jack of an external DC power source, a transformer connected to an AC- plug-wires, a USB power bank, a rechargeable battery for a solar power source, a rechargeable battery for a wind power source, and a rechargeable battery of a chemical power source.
Belliveau teaches the LED projection light is powered from an indoor power source ([0017]).  It is well known in the art that indoor power source is typically AC current supplied by built-in prongs for indoor applications.

Belliveau does not explicitly teach the LED projection light has ground installation kits without hanging kits.
Hermanson the LED projection light has ground installation kits (122-134) without hanging kits (Fig. 1-6; [0027], [0041]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Belliveau with Hermanson; because it allows support for the projection system on the ground.
Regarding claim 32, Belliveau teaches an LED projection light (Fig. 1-5), comprising: a plurality of (1) single color LEDs, (2) multiple color chips or dice built-in one LED, and (3) single and multiple color LEDs; incorporated with an IC to control at least one of color changing, color selection, color mixing, LED effects, and LED brightness ([0020], [0024], [0027], [0030], [0034], [0035], [0036], [0038]-[0041]); at least one image-forming element (317/370) to which the plurality of LEDs emit light beams, the image-forming element including at least one of: (i) a slide or film, (ii) a shaped opening, (iii) an inner housing textured or prism lens, and (iv) an outer-cover with art or designs, and (v) image-carrier piece, wherein the light exiting from the at least one image-forming element further passing through and is emitted out from at least one of a rotatable top or front optic-lens (340), and an outer cover for creating a plurality of moving images or patterns that repeatedly travel in an arc-shaped, straight, circular, up-down, or right-left path shown on a home ceiling, wall, fence, garage door, entrance door and floor ([0014]-[0041]).

Belliveau teaches the LED projection light is powered from an indoor power source ([0017]).  It is well known in the art that indoor power source is typically AC current supplied by built-in prongs for indoor applications.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Belliveau with such that it uses AC current supplied by built-in prongs for indoor applications and AC-DC circuit; because it is a matter of common sense.
Furthermore, Hermanson further teaches projection system being powered by a DC battery ([0025]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Belliveau with Hermanson; because it improves portability.
Regarding claim 34, Belliveau teaches an LED projection light (Fig. 1-5), comprising: at least one LED (308); and at least one of (1) a top housing, (2) a front image forming unit, and (3) a top cover having at least one of: (a) pin holes, (b) art, painting, printing, or film in a geometric structure or a coiled or flat piece, (c) a time display or time digital data display, (d) a shaped opening or window, and (e) a geometric unit having a flange shape, through which light beams 
Belliveau does not explicitly teach the LED projection light powered by input DC power or a battery.
Hermanson further teaches projection system being powered by a DC battery ([0025]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Belliveau with Hermanson; because it improves portability.

Response to Arguments
Applicant's arguments filed 02/19/2021 have been fully considered but they are moot or not persuasive; hence all pending claims remain rejected.
Regarding claims 16, 17, 19-25, 31, 32 and 34, applicant/s’ argument/s are moot in view of new ground/s of rejection/s necessitated by the amendment/s of claims 16, 17, 31, 32 and 34.
Regarding claim 18, applicant/s argue, 
Finally, the Applicant wishes to point out that Belliveau specifically requires a collimator, while claim 16 has been amended to specifically exclude the collimator. This might seem to be a negative limitation, but the limitation is actually positive 
Examiner respectfully disagrees.  Belliveau does not teach that the Fresnel lens 340 being a collimator.  

Conclusion
The prior art references cited in PTO-892 are made of record and considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882